Per Curiam.
This is an appeal from a judgment of the special term in favor of the defendants. The action was brought to set aside an assignment for the benefit of creditors. ° The assignment was of all the property contained in schedule B, and was made to pay the debts mentioned in schedule A. The assignment referred to these schedules as annexed to it, but, as matter of fact, they were not so annexed and were not recorded in the office of the county clerk with the assignment. It is on this ground that the plaintiff seeks to set aside the assignment. Neither of the *119s chedules was a necessary part of the assignment. That instrument was complete without them. It conveyed all of the assignee’s property in trust to pay all his debts. That was all that the statute required.
The judgment is affirmed, with costs.